In re George Vernon Martinez
















IN THE
TENTH COURT OF APPEALS
 

No. 10-00-270-CR

     IN RE GEORGE VERNON MARTINEZ,
                                                                              Relator

 

Original Proceeding
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      George Vernon Martinez seeks mandamus relief from this Court directing Respondent, the
Honorable John Neill, Judge of the 249th District Court of Somervell County, to hold a
hearing on his motion for bail pending appeal.  To obtain mandamus relief, a relator must
demonstrate that he has no adequate remedy at law.  Alvarez v. Eighth Court of Appeals, 977
S.W.2d 590, 591 (Tex. Crim. App. 1998).  Article 44.04(g) of the Code of Criminal
Procedure provides for a preferential appeal of an order denying bail pending appeal.

Margoitta v. State, 987 S.W.2d 611, 612 (Tex. App.—Waco, order), disp. on merits, 994
S.W.2d 336 (Tex. App.—Waco 1999, no pet.); Tex. Code Crim. Proc. Ann. art. 44.04(g)
(Vernon Supp. 2000).
      Because Martinez has a statutory right to appeal the court’s denial of his motion for bail
pending appeal, we conclude that an adequate legal remedy exists.  Accordingly, we deny his
petition for writ of mandamus.
                                                             PER CURIAM
Before Chief Justice Davis
      Justice Vance and
      Justice Gray
Petition denied
Opinion delivered and filed August 23, 2000
Do not publish